Citation Nr: 0900733	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (originally claimed as coronary artery disease with 
coronary artery bypass graft (CABG)).  

2.  Entitlement to service connection for diabetes mellitus, 
type II. 

3.  Entitlement to service connection for renal cell 
carcinoma with left nephrectomy. 

4.  Entitlement to service connection for renal nephropathy 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina, wherein the RO denied 
service connection for the disabilities on appeal.  The 
veteran timely appealed the RO's October 2004 rating action 
to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Substantive Appeal, received by the RO in October 
2005, the veteran had requested to appear before a Veterans 
Law Judge at a hearing to be conducted at the Winston Salem, 
RO (i.e., Travel Board (TB) hearing).  In a March 2006 
letter, the RO informed the veteran that his hearing was 
scheduled for April 27, 2006.  The veteran was also informed 
of the requirements for filing a motion for a new hearing 
date, following a failure to appear for a hearing before the 
Board.  On an accompanying response form, the veteran checked 
a box indicating that he would attend the scheduled hearing.  
The veteran then failed to appear for his TB hearing 
scheduled on April 27, 2006.  An April 27, 2006 Report of 
Contact Form reflects that the veteran had telephoned and 
informed the RO that he had failed to appear for his TB 
hearing because he was undergoing dialysis and got the 
hearing date wrong.  (See, Report of Contact, dated April 27, 
2006).  


On May 30, 2006, the RO received written correspondence from 
the veteran, wherein he indicated that he had been unable to 
attend his April 26, 2006 TB hearing due to "personal 
problems."  He requested that consideration be given to 
scheduling him for another TB hearing.  (See, VA Form 21-
4138, Statement in Support of Claim, dated and signed by the 
veteran on May 28, 2006, received by the RO on May 30, 2006).  
The Board finds that this correspondence does not constitute 
a timely request for a new Travel Board hearing date, as the 
motion was not filed with the Board (veteran's motion for a 
new hearing was received at the RO, as opposed to the Board, 
on May 30, 2006) within 15 days of the date of the previously 
scheduled hearing--May 11, 2006.  See 38 C.F.R. § 20.704(d) 
(2008).  

Notwithstanding the foregoing, the veteran has not been 
afforded a TB hearing. 
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2008).

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

Schedule a Travel Board hearing for the 
veteran before a Veterans Law Judge as 
soon as such a hearing is practically 
possible.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).

Then, this case should be returned to 
the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




